Examiner’s Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: In regards to claim 1, the prior art fails to disclose an impedance configured to act as a dummy load for the energy source during a time period wherein the voltage converter is disabled and the power point tracker is determining the optimum operational voltage VoPT for extraction of power from the energy source; said power management integrated circuit further comprising: a power point tracker terminal, and wherein said impedance is connected to said power point tracker terminal; a second conducting path configured to allow a current flow from the energy source to the impedance; a first switch configured to enable or disable a current flow in said second conducting path by closing or opening said first switch, such that when the first switch is closed current can flow through the impedance and when the first switch is open no current can flow through the impedance; Application No. 16/624,9834 Docket No.: PECH-0118US Response to Paper No. 20210512 a main controller configured to repetitively determine PPT sensed at said input of the power point tracker while the voltage converter is disabled and the first switch is closed such that the voltage sampled by the power point tracker corresponds to the voltage at the energy source obtained under conditions wherein the impedance acting as a dummy load is coupled to the energy source and current flows through the impedance; and memorizing the sampled voltage or a percentage of the sampled voltage as said optimum operational voltage VoPT for extracting power from the energy source; and wherein the main controller is further configured for operating the voltage converter and transferring power to the first output terminal that connects with an energy storage device or that connects an application load by performing steps of: opening said first switch so as to disconnect the impedance from the energy source Application No. 16/624,9835 Docket No.: PECH-0118US Response to Paper No. 20210512 such that no current flows through the impedance; enabling the operation of the voltage converter; and regulating said input voltage Vi11 of the voltage converter by using as said target voltage the last optimum operational voltage VoPT as determined and memorized.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838